Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/21/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-15 and 26-30) were examined on 6/30/2021. This office action is in response to Applicant’s submission dated 9/17/2021. Claims 1-4, 6, 8-15, 26-27 and 29-30 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al (US 20080178805) in view of Ui et al (US 20100072172) and Toru Otsubo (US 4622094) and Dorf et al (US 20170358431). 
Paterson et al disclose a substrate processing apparatus (Fig 2) comprising: 
a processing chamber (15); a susceptor to support a substrate disposed in the processing chamber (25), a first plasma generator disposed on one side of the processing chamber (118, 122); and a second plasma generator disposed on another side of the processing chamber (132, 134), wherein the second plasma generator is configured to generate plasma by simultaneously supplying two sinusoidal wave signals to the susceptor (Fig 2). The two signals are for controlling plasma density and ion energy distribution by controlling bias (Para 24). 
Paterson teach that by using a bias controller 142 to control bias power generators 132 and 134 an ion energy level and width of the ion energy distribution function could be obtained. Paterson et al however, do not disclose a sinusoidal wave signal and a non-sinusoidal wave signal to the susceptor in order to control IEDF even further.
Ui et al disclose a plasma processing apparatus with an RF source for plasma generation and density and a pulse power source for bias for controlling energy of ions. Ui et al teach that there has been proposed a method to control plasma density and energy of ions entering the substrate from the plasma, by applying RF (radio frequency voltage) and a pulse negative voltage in a superimposed manner to the lower electrode. In this method, the RF controls the plasma density and the pulse negative voltage controls the energy of the ions (Para 06).
Ui et al disclose a signal source apparatus comprising: 
a sinusoidal wave generator configured to supply a sinusoidal wave signal (Fig 1 19); 
a non-sinusoidal wave generator configured to supply a non-sinusoidal wave signal (21); 

a first filter (a high pass filter, para 41) configured to prevent the non-sinusoidal wave signal from interfering with the sinusoidal wave generator (See para 41); and a second filter (low pass filter, para 42) configured to prevent the sinusoidal wave signal from interfering with the non-sinusoidal wave generator (20).
The non-sinusoidal signal may have different shapes. For example in Fig 10 a non-sinusoidal signal (108) includes a rectangular portion (0—500 volts) and a saw tooth portion (-500 to -750 v). 
It would have been obvious for one of ordinary skill in the art to substitute bias power supplies of Paterson et al with the dual power supplies of Ui et al for the purpose of controlling IEDF further for process specific advantage as taught by Ui et al.
Regarding claims 4, 14 and 30, since the frequency of interest in the two cases are in a band modifying the high frequencies of sinusoidal signal to band pass and the lower pulse frequency to band stop filter would allow frequencies of interest to the electrode 16 and prevent interference also.
Regarding claims 5 and 27 since the pulse time period is given in µs, the pulse frequency will be about in that range. For example in Fig 5 the frequency will be 0.2 MHz. Regarding the RF since this frequency is required to generate plasma density, 13.56 MHz is well known for that purpose. For higher density a frequency higher than that is also frequently used.    
Regarding claims 9 and 10 the showerhead (10) in Paterson et al could be grounded (Para 20). The plasma ion density in lower chamber could be made very small (para 20) while density 
Regarding claims 7 and 28 Ui et al do not disclose control of the ion energy distribution function but do not explicitly disclose it resulting in a single peak.
Otsubo discloses another plasma processing apparatus where a non-sinusoidal pulse signal (Fig 6A) is used to control IEDF. In Fig 4A is shown single peak distribution and potential distribution required for achieving it, is shown in Fig 4B (See the description of Fig 4A and 4B Col 4 line 57- Col 6 line 543). 
Otsubo teaches that by controlling the width of the ion energy distribution curve to be narrow, etch rate could be selected independent of selectivity (Col 4 lines 57- 68).  
Regarding claims 5 and 27 as discussed before and emphasized here also, the amplitude and frequency of pulse and lower frequency sinusoidal signal affect the IEDF, its shape and height. Therefore it would be obvious to optimize them for process needs. Such optimization would be obvious for one of ordinary skill in the art at the time of invention.
Regarding the limitation of particular frequency of non-sinusoidal signal and sinusoidal signal it is noted that sinusoidal signal is used for plasma generation and is generally 13.56MHz (Col 2 lines 58). One of ordinary skill in the art would know that for higher frequency period would be smaller than the transit time of ions so that ions could not follow the higher frequency and could not contribute towards bias generation but provide higher plasma density (Col 4 lines 23-29).   The frequency where ions could follow the voltage would be a low frequency like 400KHz (Col 4 lines 23-29). Control of bias with a wave pattern like in Fig  6A with a small positive for neutralization of charge build up and mostly negative to compensate for buildup 
Additionally, Dorf  et al (US 20170358431) was mentioned in the last office action as showing a very narrow ion energy peak when using shaped bias pulses similar to the one in the Applicants specification (See Fig 2A and 2B and its description).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ui et al (US 20100072172) in view of Toru Otsubo (US 4622094) and Dorf et al (US 20170358431).  
Ui et al disclose a signal source apparatus comprising: 
a sinusoidal wave generator configured to supply a sinusoidal wave signal (Fig 1 19); 
a non-sinusoidal wave generator configured to supply a non-sinusoidal wave signal (21); 
a mixer configured to receive the sinusoidal wave signal and the non-sinusoidal wave signal from the sinusoidal wave generator and the non-sinusoidal wave generator, respectively (16); 
a first filter (a high pass filter, para 41) configured to prevent the non-sinusoidal wave signal from interfering with the sinusoidal wave generator (See para 41); and a second filter (low pass filter, para 42) configured to prevent the sinusoidal wave signal from interfering with the non-sinusoidal wave generator (20).

Regarding the limitation of particular frequency of non-sinusoidal signal and sinusoidal signal it is noted as in Toru Otsubo as discussed above, that sinusoidal signal is used for plasma generation and is generally 13.56MHz (Col 2 lines 58). One of ordinary skill in the art would know that for higher frequency period would be smaller than the transit time of ions so that ions could not follow the higher frequency and could not contribute towards bias generation but provide higher plasma density (Col 4 lines 23-29).   The frequency where ions could follow the voltage would be a low frequency like 400 KHz (Col 4 lines 23-29). Control of bias with a wave pattern like in Fig 6A with a small positive for neutralization of charge build up and mostly negative to compensate for buildup allows control of ion energy distribution in a narrow peak (Fig 4A). It is noted that the wave shape of voltage for bias is similar to the one shown in Fig 3 of the specification. Modification of frequency and the duty ratio of positive part would be process dependent. Such optimization would be obvious for one of ordinary skill in the art at the time of invention. 
Additionally, Dorf  et al (US 20170358431) was mentioned in the last office action as showing a very narrow ion energy peak when using shaped bias pulses similar to the one in the Applicants specification (See Fig 2A and 2B and its description).

Response to Amendments and Arguments
Applicant argues that Ui does not disclose specific sinusoidal frequency and Non-sinusoidal frequency. It is noted that and as discussed above these are optimizable parameters. .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima et al (US 2009/0078678) discloses controlling bias with two signal sources and filters. Brouk (US 20120052599), Dorf et al (20170358431), Fischer et al (US 20100154994) and several others disclose using a non-sinusoidal signal to control IEDF. Nguyen et al (US 20150170924) discloses an upper and lower plasma chambers where the showerhead allows radicalized species to pass through the showerhead 225 (Para 54). Similarly Cho et al (US 20100006226) disclose a grounded showerhead between upper and lower plasma chambers (Fig 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716